DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining the temperature of the heat exchanging liquid flowing out the engine passage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Mishima discloses a structure (engine temperature sensor 7a) capable of performing the function of stopping supply of the heat exchanging liquid from the engine passage to the battery passage based on the temperature condition. Claim 2 doesn’t require that the temperature condition is based on the output of a sensor in contact with liquid flowing out of the engine or battery passages. Applicant further argues that Mishima does not disclose the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US Patent Application Publication 2016/0031288) in view of Maitre (US Patent Application Publication 2010/0009246) and further in view of Hamery (JP 2006-296193 A). 
Regarding claim 1, Nishikawa discloses a temperature control apparatus of a vehicle, comprising: 
an engine passage formed in an internal combustion engine (43) of the vehicle, heat exchanging liquid flowing through the engine passage;
a battery passage formed in a battery (17) [0324], the heat exchanging liquid flowing through the battery passage;
a first passage (47) used for supplying to the battery passage the heat exchanging liquid flowing out of the engine passage;
a second passage (48) used for returning to the engine passage the heat exchanging liquid flowing out of the battery passage [0049];

an electronic control unit (60) for controlling flow of the heat exchanging liquid and an activation of the heat pump [0106, 0117, control device 60 for example controls compressor 22 and three-way valve 49, as shown in Figures 1 and 2],
wherein the electronic control unit is configured to: 
stop activating the heat pump and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a first condition including at least generation of a warming of the battery request and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied; and
activate the heat pump to cool the heat exchanging liquid flowing through the first passage and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a second condition including at least generation of the warming of the battery request and a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is higher than the predetermined upper limit temperature, is satisfied [0253-0254, wherein when the engine coolant in the cooling circuit is higher than the outside air temperature the compressor 22 of the heat pump 21 is activated with reduced power consumption].
Nishikawa does not disclose the electronic control unit is configured to: 
stop activating the heat pump and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a first condition including at least a condition that a warming of the battery is requested and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied. 
Maitre discloses an electronic control unit (160) [0018] configured to: 

activate the heat pump to cool the heat exchanging liquid flowing through the first passage and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a second condition including at least the condition that the warming of the battery is requested and a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is higher than the predetermined upper limit temperature, is satisfied [0017].
Maitre teaches that this arrangement prevents over cooling of a vehicle’s batteries which can result from too high a temperature gradient between the coolant and the battery cells. Maitre teaches that the arrangement also prevents negatively affecting the comfort of the vehicle’s passengers caused by impaired operation of the vehicle air conditioning system, and reducing the life of conventional air conditioning components [0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control by the electronic control unit disclosed by Maitre with the vehicle disclosed by Nishikawa to prevent over-cooling of the vehicle’s batteries, to maintain passenger comfort and the life of the vehicle air conditioner components. 
Nishikawa, as modified by Maitre, does not disclose a sensor for measuring a first temperature of the heat exchanging liquid exiting the battery passage. 
Hamery discloses a sensor (17) for measuring a first temperature of a heat exchanging liquid exiting a battery passage formed in a battery (4) of a vehicle [0001]; and

Hamery teaches that heating the battery coolant with a refrigerant operating under air conditioning cycle 1 allows the battery to be reversibly cooled or heated even when the battery is generating its own heat [0054].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor and method for generating a warming of the battery request disclosed by Hamery with the vehicle disclosed by Nishikawa, as modified by Maitre, to increase heat the battery while the battery is generating heat. 
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US Patent Application Publication 2016/0031288) in view of Maitre (US Patent Application Publication 2010/0009246) in view of Hamery (JP 2006-296193 A) and further in view of Mishima (US Patent Application Publication 2013/0111932).
Regarding claim 2, Nishikawa discloses a temperature control apparatus of a vehicle, comprising: 
an engine passage formed in an internal combustion engine (43) of the vehicle, heat exchanging liquid flowing through the engine passage;
a battery passage formed in a battery (17) [0324], the heat exchanging liquid flowing through the battery passage;
a first passage (47) used for supplying to the battery passage the heat exchanging liquid flowing out of the engine passage;
a second passage (48) used for returning to the engine passage the heat exchanging liquid flowing out of the battery passage [0049];

an electronic control unit (60) for controlling flow of the heat exchanging liquid and an activation of the heat pump [0106, 0117, control device 60 for example controls compressor 22 and three-way valve 49, as shown in Figures 1 and 2],
wherein the electronic control unit is configured to: 
stop activating the heat pump and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a first condition including at least generation of a warming of the battery request and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied; and
activate the heat pump to cool the heat exchanging liquid flowing through the first passage and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a second condition including at least generation of the warming of the battery request and a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is higher than the predetermined upper limit temperature, is satisfied [0253-0254, wherein when the engine coolant in the cooling circuit is higher than the outside air temperature the compressor 22 of the heat pump 21 is activated with reduced power consumption].
Nishikawa does not disclose the electronic control unit is configured to: 
stop activating the heat pump and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a first condition including at least a condition that a warming of the battery is requested and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a permitted upper limit temperature, is satisfied. 
Maitre discloses an electronic control unit (160) [0018] configured to: 

activate the heat pump to cool the heat exchanging liquid flowing through the first passage and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a second condition including at least the condition that the warming of the battery is requested and a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is higher than the predetermined upper limit temperature, is satisfied [0017].
Maitre teaches that this arrangement prevents over cooling of a vehicle’s batteries which can result from too high a temperature gradient between the coolant and the battery cells. Maitre teaches that the arrangement also prevents negatively affecting the comfort of the vehicle’s passengers caused by impaired operation of the vehicle air conditioning system, and reducing the life of conventional air conditioning components [0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control by the electronic control unit disclosed by Maitre with the vehicle disclosed by Nishikawa to prevent over-cooling of the vehicle’s batteries, to maintain passenger comfort and the life of the vehicle air conditioner components. 
Nishikawa, as modified by Maitre, does not disclose a sensor for measuring a first temperature of the heat exchanging liquid exiting the battery passage. 
Hamery discloses a sensor (17) for measuring a first temperature of a heat exchanging liquid exiting a battery passage formed in a battery (4) of a vehicle [0001]; and

Hamery teaches that heating the battery coolant with a refrigerant operating under air conditioning cycle 1 allows the battery to be reversibly cooled or heated even when the battery is generating its own heat [0054].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor and method for generating a warming of the battery request disclosed by Hamery with the vehicle disclosed by Nishikawa, as modified by Maitre, to increase heat the battery while the battery is generating heat. 
Nishikawa, as modified by Maitre and Hamery  does not disclose wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the second condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a third condition including at least a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature which is lower than the permitted upper limit temperature, is satisfied. 
Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimally-requested temperature disclosed by Mishima with vehicle disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 3, Nishikawa and Maitre disclose the apparatus of claim 1 as discussed above but do not disclose wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the second condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a third condition including at least a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature which is lower than the permitted upper limit temperature, is satisfied. 
Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 

Regarding claim 4, Nishikawa and Maitre disclose the apparatus of claim 1 as discussed above but do not disclose wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the second condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a third condition including at least a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature which is lower than the permitted upper limit temperature, is satisfied. 
Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimally-requested temperature disclosed 
Regarding claim 5, Nishikawa and Maitre disclose the apparatus of claim 1 as discussed above but do not disclose wherein the first condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the second condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a fourth condition including at least the condition that the warming of the battery is requested and a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is lower than a predetermined switching temperature, is satisfied. 
Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 

Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 7, Nishikawa and Maitre disclose the apparatus of claim 1 as discussed above but do not disclose wherein the first condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined 
Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 8, Nishikawa further discloses wherein the temperature control apparatus comprises: a device passage formed in a device including a motor of the vehicle, the heat exchanging liquid flowing through the device passage [0060] [0063]; a third passage used for supplying to the battery passage the heat exchanging liquid flowing out of the device passage and a fourth passage used for returning to the device passage the heat exchanging liquid flowing out of the battery passage, and the electronic control unit is configured to supply the heat exchanging liquid from the device passage to 
Regarding claim 9, Nishikawa further discloses wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a fifth condition is satisfied, the fifth condition including at least a condition that the warming of the battery is not requested [0129-0131].
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US Patent Application Publication 2016/0031288) in view of Maitre (US Patent Application Publication 2010/0009246) in view of Hamery (JP 2006-296193 A) and further in view of Enomoto (US Patent Application Publication 2017/0028813).
Regarding claim 10, Nishikawa and Maitre disclose the apparatus of claim 10, wherein Nishikawa further discloses a heater core passage formed in a heating heater core (17) of the vehicle, the heat exchanging liquid flowing through the heater core passage; a condenser passage formed in a condenser (15) of the heat pump, the heat exchanging liquid flowing through the condenser passage, a fifth passage (35 below 15) used for supplying to the heater core passage the heat exchanging liquid flowing out of the condenser passage, and a sixth passage (35 above 15)  used for returning to the condenser passage the heat exchanging liquid flowing out of the heater core passage, the second condition further includes a condition that a heating of the heating heater core is requested and the electronic control unit is configured to supply the heat exchanging liquid from the condenser passage to the heater core passage through the fifth passage when the second condition is satisfied [0253-0254]. 

Enomoto discloses a heater core passage formed in a heating heater core of a vehicle, a heat exchanging liquid flowing through the heater core passage and a battery passage formed in a battery of the vehicle [0300] [0324-0325] [0383]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine both the heater core, battery and heater core and battery passages because both the heater core and the battery are heat transfer devices for which the temperature can be controlled. 
Regarding claim 19, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10, wherein Nishikawa further discloses the electronic control unit configured to supply the heat exchanging liquid from the engine passage to the heater core passage when a condition that the heating of the heating heater core is requested, is satisfied [0253-0254]. 
Nishikawa does not disclose the apparatus comprising a heater core passage formed in a heater core of the vehicle with the battery passage formed in the battery of the vehicle. 
Enomoto discloses a heater core passage formed in a heating heater core of a vehicle, a heat exchanging liquid flowing through the heater core passage and a battery passage formed in a battery of the vehicle, a seventh passage used for supplying to the heater core passage the heat exchanging liquid flowing out of the engine passage; and an eighth passage used for returning to the engine passage the heat exchanging liquid flowing out of the heater core passage [0300] [0324-0325] [0383]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine both the heater core, battery and heater core and battery passages for the reasons specified in reference to claim 10 above. 
Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US Patent Application Publication 2016/0031288) in view of Maitre (US Patent Application Publication 2010/0009246) in view of Hamery (JP 2006-296193 A) in view of Enomoto (US Patent Application Publication 2017/0028813) and further in view of Mishima (US Patent Application Publication 2013/0111932).
Regarding claim 11, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10 as discussed above but do not disclose wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the second condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a third condition including at least a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature which is lower than the permitted upper limit temperature, is satisfied. 
Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimally-requested temperature disclosed 
Regarding claim 12, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10 as discussed above but do not disclose wherein the first condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the second condition further includes a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is equal to or higher than a minimally-requested temperature which is lower than the permitted upper limit temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a third condition including at least a condition that the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature which is lower than the permitted upper limit temperature, is satisfied. 
Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimally-requested temperature disclosed by Mishima with vehicle disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 

Mishima discloses stopping supply of a heat exchanging liquid from an engine passage to a battery passage when a third condition including the temperature of the heat exchanging liquid flowing out of the engine passage is lower than a minimally-requested temperature lower than a permitted upper limit temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimally-requested temperature disclosed by Mishima with vehicle disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 14, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10 as discussed above but do not disclose wherein the first condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a 
Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 15, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10 as discussed above but do not disclose wherein the first condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the second condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the electronic control unit is configured to stop 
Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 16, Nishikawa, Maitre and Enomoto disclose the apparatus of claim 10 as discussed above but do not disclose wherein the first condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the second condition further includes a condition that a temperature of the heat exchanging liquid flowing out of the battery passage is equal to or higher than a predetermined switching temperature, wherein the electronic control unit is configured to stop supplying the heat exchanging liquid from the engine passage to the battery passage through the first passage when a fourth condition including at least the condition that the warming of the battery is 
Mishima discloses predetermined switching temperatures for determining if the heat exchanging liquid is supplied from the engine passage to the battery passage and stopping the supply when the temperature of the heat exchanging liquid  is lower than a predetermined switching temperature [0031-0032, as shown in Figure 2]. 
Mishima suggests that this operation enhances vehicle startup when the engine needs to be warmed up at low temperatures and a starter is not used [0003] [0037]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to additionally consider the predetermined switching temperatures disclosed by Mishima before determining that the first and second conditions are satisfied to activate or stop activation of the heat pump as disclosed by Nishikawa to allow the engine of the vehicle to be warmed up at low temperatures when a starter isn’t used. 
Regarding claim 17, Nishikawa further discloses wherein the temperature control apparatus comprises: a device passage formed in a device including a motor of the vehicle, the heat exchanging liquid flowing through the device passage [0060] [0063]; a third passage used for supplying to the battery passage the heat exchanging liquid flowing out of the device passage and a fourth passage used for returning to the device passage the heat exchanging liquid flowing out of the battery passage, and the electronic control unit is configured to supply the heat exchanging liquid from the device passage to the battery passage through the third passage when the fourth condition is satisfied (as shown in Figure 20). Nishikawa discloses supplying the heat exchanging liquid from the device passage to the battery passage through the third passage but does not disclose the fourth condition as discussed above. It would have been obvious to perform the supplying on satisfaction of the fourth condition as disclosed by Mishima in the vehicle disclosed by Nishikawa for the reasons specified in reference to claim 7 above. 
. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US Patent Application Publication 2016/0031288) in view of Maitre (US Patent Application Publication 2010/0009246) in view of Hamery (JP 2006-296193 A) and further in view of Schedel (US Patent Application Publication 2017/0174039).
Regarding claim 20, Nishikawa discloses a vehicle, comprising: 
an internal combustion engine (43);
an engine passage formed in the internal combustion engine of the vehicle, wherein the engine passage is configured to permit flow of a heat exchanging liquid flowing through the engine passage;
a battery (17);
a battery passage formed in the battery [0324], wherein the battery passage is configured to permit flow of the heat exchanging liquid flowing through the battery passage;
a first passage (47) configured to permit flow of the heat exchanging liquid exiting the battery passage;
a second passage (48) configured to permit flow of the heat exchanging fluid to the engine passage from the battery passage [0049];
a heat pump (21) configured to cool the heat exchanging liquid in the first passage; and
a controller (60) for controlling flow of the heat exchanging liquid and the heat pump [0106, 0117, control device 60 for example controls compressor 22 and three-way valve 49, as shown in Figures 1 and 2],
wherein the controller is configured to: 

Nishikawa does not disclose the electronic control unit is configured to: 
deactivate the heat pump and supply the heat exchanging liquid from the engine passage to the battery passage through the first passage when a first condition including at least a condition that a warming of the battery is requested and a condition that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a predetermined temperature. 
Maitre discloses an electronic control unit (160) [0018] configured to: 
deactivate the heat pump and induce flow of the heat exchanging liquid from the engine passage to the battery passage through the first passage in response to: generation of a warming of the battery request, and a determination that a temperature of the heat exchanging liquid flowing out of the engine passage is equal to or lower than a predetermined temperature [0015-0016]; and 
activate the heat pump and induce flow of the heat exchanging liquid from the engine passage to the battery passage through the first passage in response to: generation of the warming of the battery request, and a determination that the temperature of the heat exchanging liquid flowing out of the engine passage is higher than the predetermined temperature [0017].
Maitre teaches that this arrangement prevents over cooling of a vehicle’s batteries which can result from too high a temperature gradient between the coolant and the battery cells. Maitre teaches that the arrangement also prevents negatively affecting the comfort of the vehicle’s passengers caused 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control by the electronic control unit disclosed by Maitre with the vehicle disclosed by Nishikawa to prevent over-cooling of the vehicle’s batteries, to maintain passenger comfort and the life of the vehicle air conditioner components. 
Nishikawa, as modified by Maitre, does not disclose a sensor for measuring a first temperature of the heat exchanging liquid exiting the battery passage. 
Hamery discloses a sensor (17) for measuring a first temperature of a heat exchanging liquid exiting a battery passage formed in a battery (4) of a vehicle [0001]; and
generating a warming of the battery request in response to the measured first temperature being less than a predetermined battery temperature [0060-0061]. 
Hamery teaches that heating the battery coolant with a refrigerant operating under air conditioning cycle 1 allows the battery to be reversibly cooled or heated even when the battery is generating its own heat [0054].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor and method for generating a warming of the battery request disclosed by Hamery with the vehicle disclosed by Nishikawa, as modified by Maitre, to increase heat the battery while the battery is generating heat. 
Nishikawa, as modified by Maitre and Hamery, do not disclose the heat pump comprising a first and second evaporator. 
Schedel discloses a heat pump (3) comprising a first evaporator (61) connected to a first passage and a second evaporator (45) connected to a second passage [0041-0042]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the heat pump disclosed by Nishikawa, as modified by Maitre and Hamery for the heat pump disclosed by Schedel to predictably allow the battery to be temperature-controlled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747